Title: From James Madison to Buckner Thruston (Abstract), 10 June 1805
From: Madison, James
To: Thruston, Buckner


10 June 1805, Department of State. “A new commission constituting you a Judge of the Territory of Orleans was necessary under the act of Congress, passed at the last Session, by which the form of Government of the Territory was modified: this has been forwarded to New Orleans. As however it has been rumoured, that the office would not meet your acceptance, and in that case it will be necessary to fill the vacancy as soon as possible, I request you to be pleased to inform me as soon as convenient of your intention with respect to the commission.”
